Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

    ANTHONY SWAIN, et al., individually and
    on behalf of all others similarly situated,

            Plaintiffs,
                                                           Case No.: 1:20-cv-21457-KMW
                    v.

    DANIEL JUNIOR, in his official capacity as
    Director of the Miami-Dade Corrections and
    Rehabilitation Department, et al.,

          Defendants.
    _____________________________________/

           PLAINTIFF BAYARDO CRUZ’S REPLY IN SUPPORT OF MOTION FOR
        RELEASE ON BAIL PENDING REVIEW OF CLASS ACTION HABEAS PETITION
           Plaintiff Bayardo Cruz seeks a relatively limited remedy from this Court: in light of his
   medical vulnerability and the outbreak of COVID-19 at Metro West that has already claimed one
   life, allow him to continue to be detained pretrial—for the offense of driving with a suspended
   driver’s license due to unpaid court debts—on house arrest, where he will be at significantly
   lower risk of a painful illness, permanent physical damage, and death. This Court has jurisdiction
   to decide the motion, which is based on a legal claim wholly separate from the claim on which
   the Court entered a preliminary injunction, and Mr. Cruz has satisfied the requirements to be
   granted bail pending habeas.
   I.      The Court Has Jurisdiction to Hear This Case.
           Defendants’ threshold jurisdictional argument—that this Court cannot proceed because
   “the Bail Motion relied upon the preliminary injunction order’s findings of deliberate
   indifference,” ECF 115 at 5—misunderstands the legal precedent on interlocutory appeals. Neither
   an appeal of, nor a stay of, a preliminary injunction divest this Court of jurisdiction over deciding
   other motions related to the merits of this case.
           “[A]n interlocutory appeal does not completely divest the district court of jurisdiction.”
   Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292, 1309 (11th Cir. 2003);
   11A Wright & Miller, Federal Practice and Procedure § 2962 (“An appeal from the grant or denial


                                                       1
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 2 of 11



   of a preliminary injunction does not divest the trial court of jurisdiction or prevent it from taking
   other steps in the litigation while the appeal is pending.”). Rather, an appeal of a district court’s
   preliminary injunction only divests the district court of jurisdiction to enforce or alter that
   preliminary injunction. See Fed. R. Civ. P. 62(c); Resolution Trust Corp. v. Smith, 53 F.3d 72, 76
   (5th Cir. 1995); see also Moltan Co. v. Eagle-Picher Industries, Inc., 55 F.3d 1171, 1174 (6th Cir.
   1995) (interlocutory appeal from the district court’s order preliminarily injunction did not divest
   the district court of jurisdiction to continue with the merits of litigation while the appeal from its
   interlocutory ruling was pending); Janousek v. Doyle, 313 F.2d 916, 921 (8th Cir. 1963) (district
   court had jurisdiction to dismiss an action while an appeal was pending from the denial of
   plaintiff's motion for a temporary injunction). Indeed, it is commonplace for district courts to
   render final merits decisions while an appeal of a preliminary injunction is pending. See, e.g.,
   Heron Dev. Corp. v. Vacation Tours, Inc., 763 F. App’x 875, 876 (11th Cir. 2019) (recognizing
   district court’s ability to allow amended complaint and rule on motion to dismiss while appeal of
   preliminary injunction was pending).
          Likewise, an order staying a preliminary injunction pending appeal does not divest a
   district court of authority to rule on other matters in the case. See 11A Wright & Miller, Federal
   Practice and Procedure § 2962 (recognizing that only a complete stay of lower court proceedings
   prevents a district court from ruling during pendency of appeal); Merrill Lynch, Pierce, Fenner &
   Smith, Inc. v. Stidham, 658 F.2d 1098, 1100 & n.4 (5th Cir. Unit B Oct. 15, 1981) (recognizing
   district court’s power to rule on permanent injunction even while preliminary injunction was
   stayed pending appeal).1 Nothing short of a complete stay of proceedings divests a district court
   to decide other motions, particularly in a fast-moving case like this, where the relevant facts are
   constantly evolving. Motions are thus only beyond the district court’s jurisdiction if a ruling on
   the motion would directly “alter[] the status of the case as it rests before the Court of Appeals.”
   Dayton Indep. Sch. Dist. v. U.S. Mineral Prods. Co., 906 F.2d 1059, 1063 (5th Cir. 1990); see also
   Green Leaf Nursery, 341 F.3d at 1309 (similar). This is a high bar, and the Eleventh Circuit has
   only found a court divested of jurisdiction to rule on a separate motion where that decision would


   1
     Federal Rule of Civil Procedure 62(g) recognizes that appellate courts possess both the right to
   “stay proceedings . . . while an appeal is pending” and the right to, alternatively, “suspend,
   modify, restore, or grant an injunction” while the appeal is pending. Here, Defendants
   acknowledge that they only requested, and were only granted, a stay of the injunction rather than
   a stay of all litigation in this Court. See ECF 115 at 3;
                                                     2
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 3 of 11



   fundamentally change the question pending before the Court of Appeals. See Green Leaf Nursery,
   341 F.3d at 1309 (holding that district court could not grant leave to amend complaint to delete
   claims that were the subject of pending appeal but could rule on other motions not directly related
   to appeal); Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush, 261 F.3d 1037, 1064 (11th Cir. 2001) (holding
   that district court lacked jurisdiction to enter class certification order when issue on appeal was
   whether court exceeded its authority by granting relief without certifying a class). And although
   Defendants repeatedly assert that this Court lacks jurisdiction to decide any issues “related” to the
   issue on appeal, this novel suggestion has no basis in case law. To the contrary, it is only when the
   district court would alter the very judgment on appeal or alter the case in a way that would prevent
   the Court of Appeals from ruling on the question presented that a court exceeds its jurisdiction.2
          No such concerns are implicated here. Plaintiff Cruz’s motion does not in any way affect
   the Court’s preliminary injunction opinion, which is what is currently before the Eleventh Circuit.
   Nor would this Court’s ruling be akin to enforcing the preliminary injunction—indeed, Plaintiff
   Cruz’s motion is based on his claim under 28 U.S.C. § 2241 and this Court’s inherent equitable
   discretion, which is an entirely separate claim from the § 1983 claim on which this Court granted
   a preliminary injunction. See ECF 100 at 44-49 (denying classwide relief under § 2241 before
   granting preliminary injunction under § 1983). Defendants do not disagree: They do not argue that
   this Court’s ruling would in some way undermine or alter the case before the Eleventh Circuit.
   Instead, they argue the exact opposite—that the Eleventh Circuit’s decision on deliberate
   indifference might inform any decision this Court makes because this Court must find deliberate
   indifference. ECF 115 at 3-4. But that is not the standard. And given the emergency nature of this
   case and its rapidly changing facts, this Court should decide the freestanding motions before it
   because the necessity of taking action during the pandemic to reduce the jail population is
   measured in days, not months.
          What’s more, this Court can now make factual findings on deliberate indifference in the
   context of this motion that it declined to make in granting the motion for preliminary injunction.


   2
     Based on Defendants’ own logic, this Court would be without jurisdiction to rule on their
   motion to dismiss because this Court’s ruling would decide questions “related to” Plaintiffs’
   claims and this Court’s legal rulings in its preliminary injunction order. But that is incorrect: no
   part of the merits of this case is before the Eleventh Circuit. The only subject of the appeal is a
   preliminary injunction order that is legally distinct from any merits determination this Court
   makes.
                                                     3
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 4 of 11



   The Eleventh Circuit credited Defendants’ affidavits regarding policies it adopted because this
   Court “accepted as true that the defendants implemented these measures . . . and did not resolve
   any factual disputes in favor of the plaintiffs.” Stay Order at 3, Swain v. Junior, No. 20-11622-C
   (11th Cir. May 5, 2020). But as this Court recognized in its opinion, Plaintiffs have adduced
   substantial evidence in the form of interlocking and corroborating declarations that Defendants
   have consistently, knowingly failed to ensure its policies are actually implemented in any
   meaningful way. See ECF 100 at 12-19. This constitutes deliberate indifference and poses a
   significant impending risk to Plaintiff Cruz, who is particularly vulnerable to serious illness, organ
   damage, and death if he contracts COVID-19. Not only is social distancing impossible, but the risk
   of the virus spreading is exacerbated by Defendants’ deliberate indifference with respect to other
   basic protective hygiene measures.
          This Court further has before it sufficient new evidence of deliberate indifference to
   warrant granting Plaintiff Cruz’s motion that was not before it when it ruled on the motion for
   preliminary injunction. Specifically, there is now overwhelming and unrebutted evidence in the
   record that a Metro West inmate, Charles Hobbs, died at the jail as a result of gross medical neglect
   after testing positive for COVID-19. See ECF 109-1 (Arrington Decl.) ¶¶ 5-14; ECF 109-2 (Garcia
   Decl.) ¶¶ 7-16; ECF 122-1 (King Decl.). The evidence demonstrates that for days, nurses witnessed
   Mr. Hobbs having a fever and being too weak to move, yet they declined to treat him or even take
   him to the medical clinic. ECF 109-1 ¶¶ 6-8. And even after Hobbs had been seen by medical staff,
   he was returned to the general population rather than being sent to a hospital or receiving treatment.
   ECF 109-1 ¶ 9. When Mr. Hobbs finally succumbed to his condition, stopped breathing, and died,
   guards refused to come to check on him, and when a different guard eventually fulfilled the bare
   minimum duty of responding to inmates’ repeated pleas that someone needed medical attention,
   he spent minutes poking him with a walkie talkie before finally treating the situation as a medical
   emergency. ECF 109-2 ¶¶ 9-16; Ex. 1 to Reply in Support of Mot. for Three-Judge Panel (Marinho
   Decl.) ¶¶ 22-29; Ex. 2 to Reply in Support of Mot. for Three-Judge Panel (Brown Decl.) ¶¶ 12-19;
   Ex. 3 to Reply in Support of Mot. for Three-Judge Panel (Benn Decl.) ¶¶ 10-16.3 This unchallenged


   3
    These declarations demonstrate other evidence of deliberate indifference unrelated to Mr.
   Hobbs’s death, as well. One declarant with a fever was given nothing more than a Tylenol before
   being returned to the general population—days later, when he was finally tested for COVID-19,
   he tested positive. Marinho Decl. ¶¶ 6-12; see also Brown Decl. ¶¶ 8-10. While in the COVID-
   positive cell, he was unable to socially distance and often had no soap. Marinho Decl. ¶¶ 16-18.
                                                     4
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 5 of 11



   evidence, if credited, unquestionably constitutes deliberate indifference and warrants immediate
   relief for Plaintiff Cruz. This evidence demonstrates that the unacceptable risk of contracting
   COVID-19 at Metro West is further compounded by an unreasonable risk that Cruz will be
   subjected to unconstitutionally inadequate medical care once he is COVID-positive. For a
   medically vulnerable person, these facts are tantamount to a death sentence. Immediately relief is
   therefore warranted based on these undisputed facts alone.
   II.    Bayardo Cruz Is Entitled to Immediate Release
          Plaintiff Cruz has already explained at length why he is entitled to bail pending habeas.
   ECF 109 at 2-6. Defendants largely do not challenge these arguments and instead focus on why
   his motion is procedurally improper. It is not.
          A.      Reconsideration of this Court’s Classwide Decision Is Unnecessary, or
                  Alternatively, Warranted
          Defendants argue that Plaintiff Cruz seeks “reconsideration” of this Court’s denial of
   classwide habeas relief pursuant to § 2241. ECF 115 at 10-11. But Mr. Cruz seeks no such thing.
   Instead, he argues that this Court’s classwide decision is inapplicable to the specific facts of his
   case, and therefore, this Court should make a ruling specific to his circumstances. See ECF 109 at
   3 (arguing that the Court’s conclusion about available state remedies is inapplicable to Mr. Cruz,
   “for whom there are no state court remedies to exhaust”). Mr. Cruz is entitled to relief because he
   did not fail to exhaust state remedies—no such remedies exist for him. See Braden v. 30th Judicial
   Circuit Court, 410 U.S. 484, 490 (1973) (requiring only that a § 2241 petitioner exhaust “available
   state remedies”). And the general availability of state process for some class members thus is no
   answer to his constitutional challenge to his current confinement in a jail that poses an
   unreasonable risk of serious harm to him. Moreover, this Court made clear in its initial ruling on
   Plaintiffs’ habeas claim that habeas relief remained viable and the Court would “revisit[]” its ruling
   as circumstances “evolve[d] over time.” ECF 100 at 47 n.24.
          And Defendants do not seriously challenge the unavailability of such remedies. They
   gesture vaguely in a footnote that Cruz “has not exhausted available state court remedies and has
   not challenged the constitutionality of the state law that prevents his release on bail in state court.”
   ECF 115 at 14 n.6. Defendants have not identified what process was available to Plaintiff Cruz.

   And although he has tested positive for COVID-19 and experienced serious symptoms, he has
   not been seen by a doctor or received any medical treatment beyond temperature checks and
   blood pressure tests. Id. ¶ 20; see also Benn Decl. ¶¶ 4-7.
                                                      5
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 6 of 11



   Plaintiffs have demonstrated that no such process exists for an individual like Cruz, and this was
   confirmed by Judge Sayfie when she testified to this Court.4 Defendants’ vague suggestion that
   some state process might exist does not meet their burden to raise an affirmative defense.
          Even if Defendants were correct that Plaintiff Cruz seeks “reconsideration” of this Court’s
   order denying relief under § 2241, reconsideration would be warranted as to him. “Courts have
   distilled three major grounds justifying reconsideration: (1) an intervening change in controlling
   law; (2) the availability of new evidence; and (3) the need to correct clear error or manifest
   injustice.” FTC v. Dluca, 2018 WL 6978624, at *1 (S.D. Fla. Oct. 23, 2018). Here, reconsideration
   is warranted as to Plaintiff Cruz based on both the need to correct clear error and the availability
   of new evidence.
          First, the Court’s opinion declining, at least initially, to enter relief under § 2241 rested on
   the fact that Plaintiffs had not “made a ‘clear showing’ that they have exhausted their available
   state court remedies.” ECF 100 at 47. But as explained above, that ruling simply does not apply to
   a narrow set of individuals, like Plaintiff Cruz, who have no available state process to exhaust.
   And Plaintiff Cruz, who is currently detained only for a violation of probation by driving without
   a valid license (a license which was suspended due to inability to pay court costs), is entitled to
   bail pending consideration of his § 2241 petition because it cannot be said that there is any other
   countervailing public interest in keeping him detained.
          Second, new evidence has become available. A person detained at Metro West died as a
   result of callous disregard exhibited by the jail. Defendants ignore this unrebutted testimony of
   clear deliberate indifference and suggest that Mr. Hobbs’s death is only an “‘additional’ fact” that
   “is not new evidence supporting Cruz’s case for release.” ECF 115 at 11. But the undisputed
   circumstances under which Mr. Hobbs died demonstrate the profound risks to those like Plaintiff
   Cruz who may contract COVID-19 while at Metro West and the deliberate indifference with which
   Defendants are treating such detained individuals. If Mr. Cruz contracts COVID-19, he will be
   placed in the same cell for COVID-positive inmates in which Mr. Hobbs died,5 where he will


   4
     Judge Sayfie testified explicitly that the state court processes she oversees are unavailable for
   individuals (like Cruz) who are detained as VOSCs. The transcript of this testimony has not yet
   been made available, and Plaintiffs will file a notice with citation to the appropriate portion of
   this testimony when the transcript is available.
   5
     All COVID-positive individuals at Metro West are currently kept in the same cell, 2C3,
   together. See ECF 109-2 ¶¶ 3-5; Marinho Decl. ¶ 14; Brown Decl. ¶ 5; Benn Decl. ¶ 2.
                                                     6
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 7 of 11



   likely never see a doctor; receive no treatment from nurses, even if he has a fever and can barely
   move; and where guards are either too frightened to get near those detained or think their medical
   emergencies are “not [the guards’] problem,” ECF 109-2 ¶ 10; Brown Decl. ¶ 14. And his risk of
   contracting COVID-19 is high: one named plaintiff, Anthony Swain, has not only tested positive
   for COVID-19 but required hospitalization as a result of his symptoms. See ECF 116. Under these
   extreme circumstances, Plaintiff Cruz should be released on bail while the Court considers his
   § 2241 petition, including any unresolved questions about the availability of state process.
          B.      Bail Is Warranted in This Case
          Defendants also argue that Plaintiff Cruz does not meet the standard for granting bail
   pending habeas. Defendants recognize that bail pending habeas is appropriate where there is a
   “likelihood of success on the merits of a substantial constitutional claim”; and b) “extraordinary
   and exceptional” circumstances exist which makes “the grant of bail necessary to preserve the
   effectiveness of the habeas relief sought.” Gomez v. United States, 899 F.2d 1124, 1125 (11th Cir.
   1990). Both criteria are satisfied with respect to Mr. Cruz.
          First, Mr. Cruz is likely to succeed on the merits of his substantial constitutional claim that
   Defendants are deliberately indifferent to an unreasonable risk of serious illness. Defendants’ only
   challenge to his likelihood of success is to reiterate their argument that habeas is not an appropriate
   remedy for a conditions-of-confinement claim. As this Court has already recognized, the Eleventh
   Circuit’s holding in Gomez “strongly implies that had no facility been able to treat Gomez as
   constitutionally required, he may have been entitled to habeas relief.” ECF 100 at 47. A motions
   panel of the Sixth Circuit, which has previously held that habeas is inappropriate relief for a
   conditions-of-confinement claim,6 has recently recognized that § 2241 is available to incarcerated
   people challenging their continued confinement during the COVID-19 pandemic. The Sixth
   Circuit concluded that inmates at an Ohio prison “seek release for the subclass not because the
   conditions of their confinement fail to prevent irreparable constitutional injury . . . , but based on
   the fact of their confinement,” and that such a claim constitutes a “proper invocation of § 2241.”
   Order at 4, Wilson v. Williams, No. 20-3447 (6th Cir. May 4, 2020), ECF No. 23-2. This Court
   should follow the guidance of the Sixth Circuit, particularly given the similarity between the Sixth
   and Eleventh Circuits’ underlying case law regarding the use of habeas for conditions-of-


   6
     See Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013) (holding that section 2241 “is not
   the proper vehicle for a prisoner to challenge conditions of confinement”).
                                                     7
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 8 of 11



   confinement cases. Certainly, nothing in Defendants’ recitation of the same lines from Gomez
   about the general applicability of habeas to conditions-of-confinement claims undermines the
   persuasiveness of the Sixth Circuit’s reasoning.7
          Second, the ongoing COVID-19 pandemic, its rapid spread through Metro West, and the
   continued deliberately indifferent response of Defendants that has allowed the disease to spread
   and resulted in one death already, all constitute extraordinary circumstances that warrant
   immediate relief to “preserve the effectiveness of the habeas relief sought.” Gomez, 899 F.2d at
   1125. Defendants’ vague suggestion that these circumstances are not “so extraordinary and
   exceptional” as to warrant relief (ECF 115 at 13) so utterly blinks reality that it does not warrant a
   serious response.8 People at Metro West are getting seriously ill, and they are dying. And
   Defendants and their employees are not even taking the bare minimum action necessary to
   minimize this risk or treat those who are ill. Immediate release is warranted before Mr. Cruz meets
   the same fate that has befallen others under Defendants’ care.
          Nor is Defendants’ appeal to comity and federalism (ECF 115 at 13) a sufficient basis to
   deny bail pending habeas. The general concern about the balance of power between state and
   federal courts must give way in the face of the serious risk of death that Mr. Cruz faces. That is
   particularly so here, where concerns about federalism and comity are at their low. Mr. Cruz is not
   detained at Metro West pursuant to a state conviction and sentence. Nor does his petition for
   release challenge the validity of any state conviction or sentence. Contra Wilson v. Secretary,
   Dep’t of Corrections, 2016 WL 10891523, at *2 (M.D. Fla. Dec. 15, 2016) (recognizing that a
   petition brought pursuant to 28 U.S.C. § 2254 that challenges a state conviction raises “federalism
   and comity” concerns). Indeed, as Judge Sayfie testified, the state courts cannot consider release



   7
     The only new case cited by Defendants, Cook v. Hanberry, 596 F.2d 658 (5th Cir. 1979), does
   not compel a different result. There, a federal inmate argued that he was entitled to release because
   he had been subjected to cruel treatment by guards at a previous facility in which he had been
   incarcerated. The Fifth Circuit reached the uncontroversial conclusion that the only relief to which
   he could be entitled would be for guards to stop mistreating him. Id. at 659. The petitioner there
   made no claim that he could not be incarcerated anywhere consistent with the Constitution as
   Plaintiffs do in this case.
   8
     Defendants’ response reflects their ongoing refusal to recognize the seriousness of the risk
   COVID-19 represents to the people detained at Metro West and their belief that they can maintain
   business-as-usual at the jail. This Court has already expressed serious concern about this attitude,
   which further corroborates a finding of deliberate indifference.
                                                     8
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 9 of 11



   for Mr. Cruz or others who have been designated as VOSCs. This Court thus owes no deference
   to a state-court judgment that does not exist and cannot be made under Florida law.
                                           CONCLUSION
          The Court should grant Plaintiff Cruz’s motion and release him on bail pending a final
   determination on his petition for writ of habeas corpus under 28 U.S.C. § 2241.



   Dated: May 18, 2020                         Respectfully submitted,

                                               /s/ Alexandria Twinem
                                               Alexandria Twinem, D.C. Bar No. 1644851
                                               (Admitted Pro Hac Vice 4/6/2020)
                                               alexandria@civilrightscorps.org
                                               Katherine Hubbard, DC Bar No. 1500503
                                               (Admitted Pro Hac Vice 4/6/2020)
                                               katherine@civilrightscorps.org
                                               Alec Karakatsanis
                                               alec@civilrightscorps.org
                                               (Pro Hac Vice Admission Pending)
                                               CIVIL RIGHTS CORPS
                                               1601 Connecticut Ave. NW, Ste. 800
                                               Washington, DC 2009
                                               Tel: (202) 894-6126

                                               R. Quinn Smith, Fla. Bar No. 59523
                                               quinn.smith@gstllp.com
                                               Katherine Alena Sanoja, Fla. Bar No. 99137
                                               katherine.sanoja@gstllp.com
                                               GST LLP
                                               1111 Brickell Avenue, Suite 2715
                                               Miami, Florida 33131
                                               Tel: (305) 856-7723

                                               Meena Jagannath, Fla. Bar No. 102684
                                               meena@communityjusticeproject.com
                                               COMMUNITY JUSTICE PROJECT
                                               3000 Biscayne Blvd. Ste 106
                                               Miami, Florida 33137
                                               Tel: (305) 907-7697

                                               Maya Ragsdale, Fla. Bar No.: 1015395
                                               maya@dreamdefenders.org
                                               DREAM DEFENDERS
                                               6161 NW 9thAve.

                                                  9
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 10 of 11



                                      Miami, Florida 33127
                                      Tel: 786-309-2217

                                      Tiffany Yang, DC Bar. No. 230836
                                      tyang@advancementproject.org
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      Thomas B. Harvey, MO Bar. No. 61734
                                      (Admitted Pro Hac Vice 4/6/2020)
                                      tharvey@advacementproject.org
                                      ADVANCEMENT PROJECT
                                      1220 L Street NW, Ste 850
                                      Washington, DC 20005
                                      Tel: (202) 728-9557

                                      Lida Rodriguez-Taseff
                                      Florida Bar No. 39111
                                      DLA Piper LLP (US)
                                      200 South Biscayne Blvd., Ste 2500
                                      Miami, Florida 33131
                                      Tel.: (305) 423.8525
                                      lida.rodriguez-taseff@dlapiper.com
                                      Secondary Email: dawn.perez@dlapiper.com

                                      Attorneys for Plaintiffs




                                        10
Case 1:20-cv-21457-KMW Document 126 Entered on FLSD Docket 05/18/2020 Page 11 of 11



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 18th day of May, 2020 a true and correct copy of the

    foregoing was electronically filed with the Clerk of the Court U.S. District Court, Southern

    District of Florida, using the CM/ECF system which will send notification of such filing to

    counsel of record.

                                                     /s/ Alexandria Twinem
                                                     Alexandria Twinem




                                                11
